CONTACT:Investor Relations (214) 792-4415 SOUTHWEST AIRLINES REPORTS MARCH TRAFFIC DALLAS, TEXAS – April 11, 2012 – Southwest Airlines Co. (NYSE: LUV) today reported March 2012 combined traffic results for Southwest Airlines and AirTran.AirTran became a wholly-owned subsidiary of Southwest Airlines Co. (“the Company”) on May 2, 2011.For purposes of comparability, the Company is providing combined traffic results for Southwest Airlines and AirTran for periods prior to the acquisition date.See the accompanying tables for combined results. The Company flew 9.1 billion revenue passenger miles (RPMs) in March 2012, compared to 9.2 billion combined RPMs flown in March 2011, a decrease of 0.9 percent.Available seat miles (ASMs) decreased 0.9 percent to 11.1 billion from the March 2011 combined level of 11.2 billion.The load factor for March 2012 was 81.8 percent, compared to the combined load factor of 81.9 percent in March 2011.For March 2012, passenger revenue per ASM (PRASM) is estimated to have increased approximately five percent as compared to March 2011’s combined PRASM. For the first quarter of 2012, the Company flew 23.7 billion RPMs, which was comparable to the combined RPMs flown in the same period in 2011. Year-to-date ASMs increased 1.2 percent to 30.6 billion from the combined level of 30.3billion for the same period in 2011.The year-to-date load factor was 77.3 percent, compared to the combined load factor of 78.4 percent for the same period in 2011. This release, as well as past news releases about Southwest Airlines Co., is available online at southwest.com. /more SOUTHWEST AIRLINES CO. PRELIMINARY COMPARATIVE TRAFFIC STATISTICS MARCH CHANGE Revenue passengers carried )% Enplaned passengers )% Revenue passenger miles (000) )% Available seat miles (000) )% Load factor 81.8 % 81.9 % ) p ts. Average length of haul % Trips flown )% YEAR-TO-DATE CHANGE Revenue passengers carried )% Enplaned passengers )% Revenue passenger miles (000) )% Available seat miles (000) % Load factor 77.3 % 78.4 % )p ts. Average length of haul - Trips flown % ***
